Exhibit 10.1

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY ***. THE
CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

August 29, 2012

PRIMARY TELEVISION AFFILIATION AGREEMENT

Frederick J. Ryan, Jr.

President, Chief Operating Officer & Vice Chairman

Allbritton Communications Company

1000 Wilson Boulevard, Suite 2700

Arlington, VA 22209

TELEVISION STATION: WSET-TV/DT Lynchburg, VA

The following shall constitute the agreement (the “Agreement”) between American
Broadcasting Companies, Inc. (“ABC,” “Network,” “us” or “we”) and WSET-TV/WSET,
Incorporated (“you” or “your” or “Allbritton”), for program carriage and
promotion on your station, WSET-TV, Channel 13.1 Lynchburg, VA (“Station”).
Channel 13.1 is WSET-TV’s “Primary Channel” for purposes of this Agreement. We
and you hereby mutually agree upon the following plan of Network cooperation.
This Agreement shall supersede and completely replace the Primary Television
Affiliation Agreement between you and us dated March 10, 2004. Except as may be
provided herein, any other agreements or amendments between you and us,
including but not limited to N/AP III, have also terminated.

 

I. NETWORK AFFILIATION AND PROGRAM SERVICE

A. Primary Affiliation. Your Station agrees to serve as our primary affiliate to
broadcast Network Television Programs, as hereinafter defined, in the community
to which Station is licensed by the Federal Communications Commission (“FCC”),
subject to the conditions and limitations set forth herein. This Agreement
grants you a license to broadcast on the Station’s Primary Channel ABC’s
copyrighted Network Television Programs and to use ABC’s trade names and
trademarks, subject to the conditions and limitations set forth herein. As used
in this Agreement, “Network Television Program” means the complete television
program or series of such programs which is a part of the ABC Television Network
schedule to be broadcast on a national television basis in the time period
designated for such broadcast in the Station’s time zone by ABC, subject to any
time period adjustments contained herein. (Network Television Program will also
be referred to herein as “Network Programs,” “Television Programs,” “Programs”
or “Programming” or in the singular of such terms.)

B. First Call Rights. To enable your Station to serve as our primary affiliate,
subject to Section V.I hereof, we agree to offer your Station first call on the
right to broadcast Network Television Programs on Station’s Primary Channel, and
only that channel, against all other television broadcast stations licensed in
the community to which Station is licensed by the FCC, during the relevant time
period established by ABC for their broadcast in the Station’s time zone, for
over-the-air reception only by the general public in places to which no
admission is charged (“First Call Rights”). Each such offer shall set forth the
terms of acceptance. The First Call Rights granted to your Station hereunder
with respect to the Network Television Programs shall relate to the free,
over-the-air broadcast only, and shall not extend to, or in any way



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

2

 

restrict, any other exploitation by ABC of such Network Television Programs at
any time, in any other media anywhere, including Station’s community of license;
and ABC shall have the right to authorize any television broadcasting station,
regardless of the community to which it is licensed by the FCC, to broadcast any
Network presentation of a subject we deem to be of immediate national
significance including, but not limited to, a Presidential address.

 

  1. First Call Offer.

 

  a. Regularly Scheduled Programs. You agree that, within fifteen (15) days
following its receipt of our offer via the Affiliate Communication Systems
(“ACS”) (or any replacement system) of a First Call Offer to a regularly
scheduled Network Television Program, Station will, subject to its clearance
obligations as provided in Section I.C.1 below, advise us of any rejection of
the Program by sending any two (2) of an email, letter, or facsimile to
Station’s affiliate relations representative, whose contact information has
already been provided. Without such writings, such offer will be deemed
accepted. Acceptance by Station of our First Call Offer shall constitute
Station’s commitment to broadcast the subject Network Television Program(s) in
accordance with the terms of this Agreement and the terms of our offer to
Station. Broadcast of the Program during the Network designated time period for
Station’s time zone is referred to herein as “in pattern”. Acceptance of a
Program, and its complete in pattern broadcast or broadcast otherwise in
accordance with the terms of this Agreement and the First Call Offer, is
referred to herein as “to clear” or “clearance” of a Program.

 

  b. Other Programs. With respect to any Network Program not regularly scheduled
or not part of Station’s clearance obligations as provided in Section I.C.1
below, Station will advise us of its acceptance or rejection of our First Call
Offer within seventy-two (72) hours (exclusive of Saturdays, Sundays and
holidays) after such offer has been received at Station. However, if the first
broadcast referred to in our offer is scheduled to occur within less than
fifteen (15) days after the date of our offer with respect to regularly
scheduled Network Programs or less than seventy-two (72) hours after our offer
has been received at Station with respect to Network Programs not regularly
scheduled, notification of acceptance or rejection of such offer shall be made
as promptly as possible, but in no event after the first broadcast time
specified in such offer. A failure to advise us of acceptance or rejection of a
Program within the applicable time period will be deemed to be an acceptance of
the offered Program.

 

  c.

Program Related Material. This obligation to clear Programs includes, subject to
Section H and Section V.C below, the unaltered carriage and pass through of all
content, contained in the Network feed, designed to attract and maintain
viewership that is associated with Network Programs, commercials and promotional
advertisements contained in the Network feed for broadcast by you during Network
time periods, including all enhanced or interactive Program content and
advertisements (including associated uniform (or universal) resource locators,
internet addresses and triggering devices) as well as: (i) closed captioning
information, (ii) Program identification codes, (iii) broadcast flags and
watermarks, (iv) rating information and data, (v) secondary audio Programming



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

3

 

  feeds, and (vi) any such other material as ABC deems necessary to the delivery
or distribution of the Network Programs (all of the preceding sentence
collectively referred to herein as “Program Related Material”).

 

  d. First Run. The substantial majority of the Network’s Programming offered to
Station (as calculated on an annual basis based on each television season) will
not have been previously telecast on another domestic television network or
domestic cable or satellite channel. However, this restriction will not apply to
theatrical movies, re-runs of Network Programs previously offered to Station or
children’s oriented Programming (if such Programming is offered to Station) and
will not apply during a force majeure event (as defined in Section V.E, below).

 

  2. Network Program Offerings. The Station will receive First Call Offers with
respect to:

 

  a. Network Sponsored Programs. “Network Sponsored Programs,” as used in this
Agreement, shall mean those Network Television Programs which contain one or
more commercial announcements paid for by or on behalf of one or more ABC
Network advertisers. Subject to the clearance obligations and exceptions to
those obligations in Section I.C.1, below, Station agrees to broadcast Network
Sponsored Programs in their entirety, including but not limited to the Network
commercial announcements ordered for your Station, Program Related Material,
Network identifications, Program promotional material or credit announcements
contained in such Programs which Station accepts, without interruption,
modification, technical degradation, deletion or addition of any kind (except as
permitted by law). It is also understood that no commercial announcement,
promotional announcement or public service announcement will be broadcast by
Station during any interval within a Network Program designated by ABC as being
for the sole purpose of making a Station identification announcement.
Notwithstanding the foregoing, Station may substitute other Network promotional
announcements designated by ABC in lieu of promotional material which is
inaccurate as it pertains to Station.

 

  b. Network Sustaining, Cooperative and Spot Carrier Programs.

i) We will from time to time offer the Station live or recorded Network
Television Programs identified as sustaining Programs, cooperative Programs or
spot carrier Programs. You agree to broadcast such Programs, subject to the
clearance obligations and exceptions in Section I.C.1, which you accept in their
entirety, including all Program Related Material, without interruption,
modification, technical degradation, deletion or addition of any kind (except as
permitted by law).

ii) The Network sustaining Programs which we may offer to the Station may not,
without our prior written consent, be sold by the Station for commercial
sponsorship or interrupted for commercial announcements or used for any purpose
other than sustaining broadcasting.



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

4

 

iii) The Station may carry the cooperative or spot carrier Programs on the same
basis as regular sustaining Programs or you may offer them for commercial
sponsorship on terms and conditions specified by us at the time such Programs
are offered to you.

C. Program Clearance.

 

  1. Clearance Obligations. With respect to the existing Network television
service, and subject only to the clearance exceptions expressly set forth in
this Section I.C.1 including preemptions based upon the FCC’s “Right to Reject
Rule” (as defined in Section V.C below), failure to broadcast ABC programs due
to Force Majeure events (defined in Section V.E, below) and preemptions
necessitated by the broadcast of those programs listed on Schedule B, Station
shall clear in-pattern all ABC Programs including Program Related Material in
all time periods currently scheduled by the Network during the 2011/2012
television season for so long as ABC continues to program those time periods.
The parties agree to negotiate in good faith for the clearance of any Programs
that may be offered generally to ABC affiliates in time periods that are not
currently programmed by Network. Moreover, Station will not be required to clear
a Program in pattern if after notice from the Station and a reasonable
opportunity to cure, (a) ABC fails to deliver contractually mandated First Call
Right and First Run protections for such Program, (b) such Program does not
comply with the bandwidth or other technical requirements set forth in Section
I.H. hereof, or (c) such Program is not sufficient for Station to comply with
the then-current FCC (i) video description requirements applying to that Program
if broadcast in pattern, or (ii) closed captioning requirements applying to that
Program if broadcast in pattern. Station will immediately return to in-pattern
clearance once ABC restores or delivers said rights. The clearance exceptions
provided for in this Section I.C.1 are “Authorized Preemptions.”

 

  2. Preemptions. Station may preempt Network Programs pursuant to the
Authorized Preemptions. No other preemptions are authorized. A preemption of
less than thirty (30) minutes will be considered as a preemption of the entire
half hour. Notice of preemptions pursuant to the Right to Reject Rule shall be
made in compliance with Section D.1, below. The acceptance by Network of any
offer by Station to broadcast the preempted Program at another date or time
(“Makegoods”) shall be at Network’s sole discretion.

 

  a. Preemption Reimbursement. For any preemption of a Network Program supplied
pursuant to this Agreement other than Authorized Preemptions, Station will
promptly reimburse Network, within thirty (30) days of invoice, an amount equal
to the product of: (i) the number of half hour preemptions; (ii) the Station’s
Hourly Network Reimbursement Rate (as set forth below); and (iii) the
appropriate Reimbursement Matrix percentage set forth below.



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

5

 

Preemption Reimbursement Matrix

 

Prime

     100 % 

Daytime (including weekends)

     15 % 

GMA

     25 % 

Other News Programming

     15 % 

WNT

     45 % 

Latenight (non-news)

     10 % 

Weekend Sports

     30 % 

Hourly Network Reimbursement Rate:

 

Lynchburg    ***

 

  b. Reimbursement Adjustments. Commencing with calendar year 2014 and
continuing throughout the remainder of the Term, the Hourly Network
Reimbursement Rates shall be adjusted on an annual basis by an amount equal to
the product of the immediately preceding year’s Hourly Network Reimbursement
Rate multiplied by the percentage change in total Network sales revenue (as
published by SNL Kagan or another mutually agreed industry source).

 

  c. Makegood Adjustments. Subject to the Right to Reject Rule, Station shall
make a good faith offer to broadcast a Makegood of the preempted Program. If the
proposed Makegood is approved by ABC, the preemption reimbursement payment to
ABC will be reduced by the value of the Makegood as determined by ABC.

D. Failure to Clear Programs.

 

  1. Notice. With respect to Programs already accepted pursuant to the First
Call Offer in Section I.B.1, Station shall give us prompt notice of any refusal
to broadcast the Program(s), rejection of the Program(s) or substitution of
different

    Program(s) no later than fourteen (14) days prior to the air date of such
Programming, except where the nature of the substitute Program or other cause
for preemption under the Right to Reject Rule makes such notice impracticable
(e.g., coverage of breaking news or other unscheduled events), in which case
Station agrees to give us as much notice as is reasonable under the
circumstances. Such notice shall include a statement of the reason(s) Station
believes that a rejected or refused Network Program is unsatisfactory,
unsuitable or contrary to the public interest, and/or the reason why a
substituted program is of greater local or national importance.

 

  2.

First Call Termination - Unauthorized Preemptions. In addition to all other
remedies, we shall have the right, upon fourteen (14) days’ notice, to terminate
Station’s First Call Rights on any individual Program or series of Network



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

6

 

  Programs already accepted hereunder and withdraw all future episodes of that
Program or series of Programs if one or more individual Program episode is
pre-empted partially or in its entirety by you for any reason, unless: (a) it is
an Authorized Preemption or (b) the preemption of an individual program occurs
no more than once a television season and for which a Makegood and Preemption
Reimbursement are offered by the Station and accepted by ABC.

 

  3. First Call Termination - Multiple Preemptions. Subject to the Right to
Reject Rule, we shall also have the right, upon fourteen (14) days’ notice, to
terminate Station’s First Call Rights concerning any Program or series of
Network Programs already accepted hereunder and to withdraw all remaining
episodes of that series for the rest of the then-current broadcast television
season if Station fails to clear in pattern three (3) or more individual Program
episodes or if the Program is otherwise pre-empted partially or in its entirety
by Station three (3) or more times during any consecutive thirteen (13) week
period.

 

  4. First Call - Future Rights. Subject to the Right to Reject Rule, we reserve
the right not to offer Station First Call Rights for the current and subsequent
broadcast seasons on any Network Program or series of Network Programs as to
which we have terminated Station’s First Call Rights. Network may also refuse to
offer Station First Call Rights for the current and subsequent seasons of a
Network Program or series of Network Programs if Station has refused or failed
to accept or to clear that Program or series of Programs.

 

  5. Agreement Termination. A failure to accept a Program or series of Programs
pursuant to the clearance obligations set forth in Section I.C.1, above, or
failing to broadcast said Program or series in accordance with the Agreement
after acceptance, shall constitute a failure to clear the Program. In addition
to the measures outlined in Sections D.1-4, above, if Station fails at any time
to comply with the Program clearance requirement set forth in Section I.C.1,
above (subject to Authorized Preemptions), and we give you written notice of
such failure, Station shall have fourteen (14) days following receipt of such
notice, as required by Section V.N, below, for the first such failure to return
to complying fully with the clearance requirements and to broadcast, if
requested by Network, an acceptable Makegood of the affected Program. The cure
period will be reduced to seven (7) days for any notices for the next and any
subsequent failures to clear. Only one (1) such notice will be given for any
specific failure to clear. If by the end of such period, Station fails to return
to complying fully with such obligations, we shall have the right, in our sole
discretion, to terminate this Agreement upon ninety (90) days written notice.

E. Local News and NewsOne.

 

  1.

Subject to the Station’s rights under FCC Rules and the Communications Act,
Station agrees to broadcast locally produced news Programs of at least one-half
(1/2) hour each: (a) leading into ABC’s morning news Program (excluding
weekends), (b) adjacent to ABC’s evening news Program, and (c) leading into
ABC’s late night Programming. A failure to satisfy this requirement may, at
ABC’s



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

7

 

  option, result in a reduction in local inventory or termination of this
Agreement after reasonable notice and an opportunity to cure as provided in
Section V.P below.

 

  2. Station will fully participate in ABC NewsOne (or any successor affiliate
newsgathering service) pursuant to the current NewsOne agreement between the
parties. The parties hereby agree to a weekly NewsOne fee of $*** per week
subject to annual increases of up to *** percent (***%) or the percentage change
in CPI, whichever is higher. If at any time during the term of the Affiliation
Agreement ABC and the ABC Affiliates Association reach agreement on the terms
and conditions of a replacement NewsOne Agreement (which may or may not include
fees for the basic service), Station may elect to opt into the replacement ABC
Affiliates Association-approved Agreement. Any special or premium NewsOne
services ordered by the Station will remain payable and will be billed
separately.

F. Promotion and Branding.

 

  1. Baseline Promotion Plan. Station will continue to participate in the
Baseline Promotion Plan (“BPP”). Station will provide eleven (11) local
commercial spots per day (positions and lengths illustrated below) for promotion
of Network Programming. Network shall designate the use of such spots. An
illustrative initial designation of Network priorities is included below.

ABC Baseline Promotion Weekday Schedule:

Monday-Friday (ET)

 

5am-7am:   2x (:15) supporting GMA   1x (:15) supporting Prime 9am-4pm:   1x
(:15) supporting Daytime/Prime   2x (:15) or 1x (:30) supporting Prime 4pm-7pm:
  1x (:15) supporting News   2x (:15) or 1x (:30) supporting Prime Access:   1x
(:30) supporting Prime 11pm:   1x (:15) supporting Late night Saturday/Sunday
(ET) 9am-7pm:   3x (:15) or 1x (:30) and 1x (:15) supporting Prime (9am-6pm –
Sun)   1x (:15) supporting News Access:   1x (:30) supporting Prime

 

  2.

Network Availabilities. In return for complete participation in the BPP, Station
will have access to four (4) additional thirty-second (:30) Primetime spots per
week, as well as the Network’s authorization to convert seven (7) current
thirty-



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

8

 

  second (:30) local news brief opportunities in Primetime to local sale (“BPP
Incentive Inventory”).

 

  3. Baseline BPP Reimbursement. In event Station fails more than two (2) times
per calendar year to comply with the BPP as provided for in Section I.F.1,
above, and in each of those instances also fails to offer an acceptable Makegood
to ABC of each missed BPP spot, as outlined above, then: (a) Station
shall reimburse to ABC the value of all unaired BPP spots calculated using
market rates provided by Spot Quotation and Data Inc. (“SQAD”); (b) Station
shall return the value of any Primetime spots from the Network Availabilities
(referenced above) that Station may have sold during the violation period with
such value being calculated using market rates provided by SQAD; and (c) until
Station is in full-compliance and has returned value to Network as described
above, Station shall not have the right to BPP Incentive Inventory. Value will
be returned to the Network in the form of cash receipts. In the event SQAD data
is not available, the value of unaired BPP spots will be calculated using a
mutually agreed upon industry source.

 

  4. Branding. Subject to the FCC’s Right to Reject Rule, Station agrees to
prominently co-brand with ABC in order to closely link Station with the
Network’s identity, consistent with the Network’s creative guidelines and
specifications. Co-branding encompasses, but is not limited to the inclusion of
the ABC corporate logo in the Station’s local identification, and encompasses
all on-air (e.g., during all dayparts, graphics, voice over, etc.) and off-air
(e.g., signage, print, cable, radio, outdoor, website and other digital media,
etc.) promotion. This limited license to use ABC’s trademarks and trade names is
subject to the conditions and limitations set forth herein. Usage of the ABC
corporate logo and Station’s logo must be consistent with Network creative
guidelines and specifications and must be approved in advance by ABC Affiliate
Marketing. Station will add the ABC logo element to Station’s local
identification in a phased manner that will be accomplished when the Station
makes its next update to its on-air graphic package and its website. Off-air
materials will be updated when the Station re-supplies its print, signage or
other similar materials.

G. Program Delivery. By means satisfactory to us, we will arrange, at our own
expense, for Programs to be made available to Station via satellite or other
delivery platform or method. We may require that Station purchase the Network
approved reception devices, hardware and software, necessary to receive ABC
Network Programs for broadcast under this Agreement in accordance with Network’s
then-current Network-signal reception equipment standards, which standards will
be reasonable and consistent with those applicable to Network affiliates
generally within each applicable time zone.



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

9

 

H. Digital Program Transmission.

 

  1. Broadcast Standards. Subject to Station’s clearance obligations and the
Right to Reject Rule, Station agrees to transmit on its Primary Channel the
Primary Digital Feed of all Network Programs, including HDTV Programs and
Program Related Material, in a technical format consistent with ATSC standards,
without alteration, insertion or modification of content, degradation or down
conversion of any type (“Broadcast Standards”).

 

  2. Residual Digital Spectrum. Station agrees not to make any use of its
digital spectrum that would interfere with its obligations under the Agreement.
For any digital broadcast spectrum that is not needed for full compliance with
its obligations under the Agreement, or for programming of non-network time
periods on the Station’s primary digital channel (i.e. “Residual Digital
Spectrum”), Station agrees to the extent doing so would not violate its
obligation to protect confidentiality to provide Network with reasonable time
but no less than thirty (30) days prior to entering into any agreement with a
third party for use of the Residual Digital Spectrum, and to discuss in good
faith with ABC alternative uses for the Residual Digital Spectrum that may be
offered by the Network including but not limited to, the Station’s carriage of
Network multiplexed programming or ancillary data that is not program-related
material; provided, however, nothing herein shall require such notice or
discussion in the event Station renews existing agreements for use of the
Residual Digital Spectrum. This is not intended to create an option-time right
under Section 73.658(d) of the FCC’s rules, right of first refusal or right of
first or last negotiation.

I. Commercial Inventory. Provided Station is not in breach of this Agreement,
Station will have a Guaranteed Local Inventory Level (as defined in the next
sentence). Subject to adjustment as described below, the Guaranteed Local
Inventory Level for local sales during Primetime shall be defined as an average
of fifty (50) minutes and fifteen (15) seconds (50:15) per week of Inventory to
be offered for the Term at substantially the same times and durations as in the
2011/2012 television season. The Station’s Guaranteed Local Inventory Level in
other dayparts will be offered at substantially the same times and duration, and
in substantially the same amount, as was offered to affiliates generally during
the 2011/2012 television season. The inventory levels are based on: (a) full
in-pattern clearance of the Network schedule; (b) the amount of Network
Primetime and other daypart Programming scheduled as of the date of this
Agreement; and (c) the live clearance of Nightline and JKL. The number of units
comprising the Guaranteed Local Inventory Level shall be subject to adjustment
for: (aa) the number of local units in Network Programming that is not cleared
by the Station; (bb) the number of local units that are lost as a result of
sustaining Programming, or special event Programming, run by the Network in lieu
of Network Programming that would otherwise bear a more traditional commercial
load; (cc) the number of local units lost as result of a reduction in the amount
of Network Programming that formed the basis for the inventory calculation
above; and (dd) failure to clear or the cancellation of Nightline (decrease of
four thirty-second primetime incentive units per week) or JKL. In the event that
ABC does not offer the Station its Guaranteed Local Inventory Level and the
Station is not in breach of this Agreement, ABC shall make the Station whole for
the then economic value to the Station of any shortfall by, at ABC’s



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

10

 

option: (x) providing other local commercial availabilities of such value; or
(y) adjusting the Station’s license fee by that amount; or (z) a combination of
(x) and (y) that would make Station whole.

 

II. TERM

This Agreement shall be effective from January 1, 2013 (the “Effective Date”)
and continue through and including December 31, 2017 (the “Term”).

 

III. NETWORK NON-DUPLICATION PROTECTION/CABLE RETRANSMISSION

A. Non-Duplication. Station shall be entitled to assert Network non-duplication
protection against duplication of other television Stations’ digital broadcast
of Network Programs, to the extent provided by Sections 76.92 through 76.95 and
Sections 76.120 through 76.122 of the FCC rules and as follows:

 

  1. The geographic zone of Network non-duplication protection shall be the
Designated Market Area (“DMA”) (as defined by Nielsen) in which Station is
located, or any lesser zone pursuant to any geographic restrictions contained in
the Section 73.658(m) FCC rules and regulations, now or as subsequently
modified.

 

  2. Network non-duplication protection shall extend only to all Network
Programs that Station clears in pattern in accordance with this Agreement.
Protection shall not extend to individually pre-empted Programs of an otherwise
cleared series or Programs that Station fails to clear.

 

  3. Network non-duplication protection for Network Programs that Station clears
in accordance with this Agreement shall be effective only during the live time
period designated by Network for broadcast of the Program in Station’s local
time zone.

 

  4. You are under no obligation to exercise in whole or in part the Network
non-duplication rights granted under this Agreement.

B. License Fees and Retransmission Consent. Station shall pay to ABC certain
license fees for and is authorized to grant consent for retransmission of the
Network Television Programs as broadcast on the Station’s Primary Channel 13.1,
pursuant to the terms and conditions set forth on Schedule A, attached hereto
and incorporated as though fully set forth herein. Schedule A also sets forth
certain terms and conditions regarding Station’s consent to the retransmission
by Multichannel Video Program Distributors (“MVPDs”) of Station’s signal,
including the Network Programming.

 

IV. CUT-IN ANNOUNCEMENTS

A. Cut-In Announcements. “Cut-in announcements,” as used herein, shall mean the
substitution of a special commercial or promotional announcement in place of a
regularly scheduled Network commercial.



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

11

 

  1. Upon at least twenty-four (24) hours’ notice, you shall, at our request,
utilize such personnel and equipment as may be necessary to: (a) broadcast
cut-in announcements from Station alone, or (b) originate from Station cut-in
announcements to one or more other stations, without regard to whether or not
Station is requested to broadcast said cut-in announcement(s). Notwithstanding
anything herein to the contrary, you may refuse to broadcast any such cut-in
announcement in the community to which Station is licensed by the FCC if, in
your opinion, it does not serve in the public interest, convenience or
necessity, but you shall nevertheless utilize such personnel and equipment as
may be necessary to originate such cut-in announcement(s) from Station to one or
more other Network-affiliated stations.

 

  2. Cut-in announcements shall be broadcast only when authorized by us and then
only in accordance with the instructions furnished to you. You will be supplied,
as promptly as possible, with the material and instructions for these
announcements.

 

  3. For each Program during which such cut-in announcements are included, if we
have requested your assistance your Station will receive Three Hundred Dollars
($300) hereto, unless the cut-in involves the substitution of Station’s local
commercial, in which case no compensation or reimbursement will be paid to the
Station.

B. Local Tag Services. A “Local Tag Announcement,” as used herein, shall mean a
visual commercial announcement, made by you on behalf of a local dealer of a
Network advertiser, which announcement shall not exceed ten (10) seconds within
a one-minute Network commercial announcement or five (5) seconds within a thirty
(30)-second Network commercial announcement. You shall project each Local Tag
Announcement by means of not more than two (2) slides.

 

  1. Upon at least twenty-four (24) hours’ notice, you shall, at our request,
utilize personnel and equipment as may be necessary to broadcast Local Tag
Announcements.

 

  2. Local Tag Announcements shall be broadcast in accordance with our
instructions. The Network advertiser shall supply to you or purchase from you,
as promptly as possible, the slide(s) for each Local Tag Announcement. Local Tag
Announcements shall not be accompanied by oral announcements unless:
(a) directly requested of you by the Network advertiser; and (b) the Network
advertiser has assumed sole responsibility for payment of such oral
announcements.

 

  3. For each Program during which Local Tag Announcements are included, station
will receive ***Dollars ($***) hereto.



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

12

 

V. GENERAL

A. Program Substitution. We may at any time, upon notice to Station, substitute
for any scheduled Network Program another Network Program, except that if such
other Network Program in our judgment involves a special event of public
interest or importance, no such notice is required.

B. Program Cancellation. Nothing contained in this Agreement shall prevent or
hinder us, nor shall it be construed to prevent or hinder us, at any time upon
notice to Station as soon as practicable, from canceling one or more Network
Programs, whether sponsored or sustaining, or from cancelling any particular
block of Network Programming.

C. Right to Reject. With respect to Network Programs offered or already accepted
pursuant to this Agreement, nothing herein contained shall be construed to
prevent or hinder Station from exercising its rights under Section 73.658(e) of
the FCC rules (the “Right to Reject Rule”) to:

 

  1. Reject or refuse Network Programs which Station reasonably believe to be
unsatisfactory, unsuitable or contrary to the public interest; or

 

  2. Substitute a program, which in Station’s opinion, is of greater local or
national importance.

D. Carriage Reports. Station will submit to us in writing, upon forms provided
by us for that purpose, such reports covering Network Programs broadcast by
Station as ABC may reasonably request from time to time. To verify your carriage
of Network commercial announcements, identifications and Program promotional
material as well as verifying Station’s compliance with Network’s Program
bookings and formats, we may require delivery by Station, within five (5) days
following our request, copies of your official Station logs, air checks or
broadcast tapes, and we may install at Station, monitoring equipment and
attendant software that monitors your Station’s broadcast signal.

E. Force Majeure. Neither Station nor we shall incur any liability hereunder
because of our failure to deliver, or Station’s failure to broadcast, any or all
Network Programs, including Program Related Material, due to:

 

  1. Failure or breakdown of satellite or of other facilities;

 

  2. Labor disputes; or

 

  3. Causes beyond the control of the party so failing to deliver or broadcast.

F. Transmitter Modifications and Changes in Operations. Station agrees to notify
us of any application made to the FCC to modify Station’s transmitter location,
power, antenna height, frequency or hours of operation within ten (10) days
following the filing of such application. In the event that the transmitter
location, power, antenna height, technical quality of transmissions, frequency
or hours of operation of Station or any other material aspect of the



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

13

 

Station’s operations are changed at any time (regardless of whether FCC approval
for such change is required or obtained) so that Station is of less value to us
as a Network outlet than it is as of the effective date of this Agreement
including, but not limited to, as a result of additional overlap of Station’s
broadcast signal with that of another ABC affiliate, we will have the right to
terminate this Agreement at any time after such change upon thirty (30) days’
advance written notice to Station.

G. Time Brokerage/LMAs. Except upon our prior written consent upon no less than
thirty (30) days advance written notice from Station, which consent may not be
unreasonably withheld, you agree that Station will not enter into any local
marketing, shared services, time brokerage or other similar agreement whereby
another party or entity programs the Station, manages it or otherwise materially
impacts the operation of the Station. If you or Station enters into such an
agreement without our written consent, we shall have the right to terminate this
Agreement upon sixty (60) days’ advance written notice.

H. Assignment.

 

  1. This Affiliation Agreement with ABC cannot be assigned or transferred
without timely written notice to ABC as provided below and (except for pro-forma
assignments or transfers of control that require “short form” FCC approval on
FCC Form 316) without the consent of ABC, which consent may be withheld only in
the following three circumstances: (a) if the assignee or transferee controls or
is controlled by or is under common control with an entity that distributes ten
(10) or more hours of Primetime television Programming per week to at least
twenty-five (25) affiliated television licensees in ten (10) or more states;
(b) if the assignee or transferee is not reasonably qualified to own and operate
the Station; or (c) on the basis of reasonable business concerns that arise from
prior commercial dealings of ABC with the assignee or transferee; provided,
however, ABC shall not unreasonably withhold its consent to an assignment or
transfer in the case of (b) or (c). You shall provide written notice by mail or
facsimile to ABC within thirty (30) days following the earlier of the execution
of a binding agreement to assign or transfer control of the Station’s broadcast
license, or the filing of an application to the FCC to approve a transfer of
control, which notice shall include the name of the proposed assignee or
transferee. ABC shall have the unilateral right to terminate the Affiliation
Agreement if you fail to provide notice of an assignment, transfer or
application as provided in this Section.

 

  2.

Unless we exercise our right to withhold our consent to an assignment or
transfer of your Affiliation Agreement as provided above, and notify you in
writing thereof within thirty (30) days of the date on which you give us written
notice of the proposed assignment or transfer, the Affiliation Agreement may be
assigned as provided for in your written notice to us and shall be binding on
any assignee or transferee of your Station’s license, and you agree that you
shall not consummate such assignment or transfer of control of your Station’s
license until you have procured and delivered to us, in form as may reasonably
be requested by us, the acknowledgement of the proposed assignee or transferee
that, upon consummation of the assignment or transfer of control of your
Station’s license, the assignee or transferee will assume and perform the
Affiliation Agreement in



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

14

 

  its entirety without any limitation of any kind. Upon receipt of said
acknowledgement, you shall be released from any liability or obligation that
thereafter accrues under the Affiliation Agreement.

 

  3. ABC may assign this Agreement and all rights herein to any party acquiring
all or any portion of our network television business or to any entity
controlling us, controlled by us, or under common control with us.

I. Limited Transmission Rights. Your and Station’s rights to broadcast ABC’s
Network Television Programs and to limited use of ABC’s trademarks and trade
names under the terms and conditions of this Agreement are limited to the First
Call Rights to broadcast Network Television Programs over-the-air using
broadcast spectrum assigned to the Station by the FCC pursuant to the terms
hereof. Except with our prior written consent and except upon such terms and
conditions as we may impose, you agree not to authorize, cause, permit or enable
the use of any Program which we supply to you hereunder for any purpose other
than broadcasting by Station pursuant to the terms hereof, in the community in
which Station is licensed by the FCC, for over-the-air reception by the general
public in places to which no admission is charged. You agree when you are
authorized to record a Program for subsequent broadcast that the recording will
be broadcast not more than once in its entirety and, unless otherwise required
by law, will be erased or deleted from your system within six (6) hours
following use. All rights not specifically granted to you by this Agreement
shall be retained and fully exploitable by Network to the maximum extent
permitted by law, including, but not limited to, the right to distribute the
Network Television Programs via video-on-demand, pay-per-view, or other
non-broadcast distribution services in which any portion of a Program is
provided to viewers; wireless or broadband distribution to mobile or portable
devices; interactive or internet distribution platforms or any other
non-television protocol or platform. Following Station’s reasonable request,
Network shall discuss with Station potentially granting Station the right to
make available to authenticated MVPD subscribers Network Programming as a part
of the linear distribution of Station’s Signal over internet protocol within
Station’s DMA and the terms and conditions therefore. For clarity, neither party
shall be obligated to agree on the terms and conditions of such grant, if any,
and any decision to grant any such rights shall be in Network’s sole discretion.

J. Rebroadcast/Recording Restrictions. Except with our prior written consent (or
as provided in the Retransmission Consent Authorization section in Schedule A,
below) and upon such terms and conditions as we may impose, which consent may be
withheld at ABC’s sole discretion for any reason, you and Station agree not to
authorize, cause, permit or enable: (1) any recording, duplication, rebroadcast
or other transmission on film, tape or otherwise to be made or broadcast of a
Program which has been, or is being, broadcast on the Network; (2) a
rebroadcast, a retransmission, or other transmission to be made of the broadcast
transmission of Station during any hours when Station is broadcasting a Program
provided by Network; or (3) any other use of a Program for any purpose other
than broadcasting by the Station pursuant to the terms and conditions hereof.

K. Promotion Restrictions. With respect to any and all promotional material
issued by Station or under your direction or control, you agree to abide by any
and all restrictions of which we advise you pertaining to the promotion of a
Network Program(s) scheduled to be broadcast by Station in its community,
including, without limitation, on-the-air



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

15

 

promotion, billboards, and newspaper or other printed advertisements,
announcements or promotions.

L. License Maintenance. You agree to maintain for Station such licenses,
including performing rights licenses as now are or hereafter may be in general
use by television broadcasting stations and necessary for you to broadcast the
Television Programs which we furnish to you hereunder. Network will continue to
clear all music used in our Network Programs, thereby licensing the broadcasting
of such music in such Programs over Station. You will be responsible for all
music license requirements for any commercial or other material inserted by you
within or adjacent to our Network Programs in accordance with this Agreement.

M. Entire Agreement; Inducements; Waiver. No inducements, representations or
warranties except as specifically set forth herein have been made by any of the
parties to this Agreement. This Agreement replaces any prior drafts and this
Agreement supersedes any negotiations or discussions regarding the affiliation
of Station with ABC. This Agreement constitutes the entire agreement and
understanding between the parties hereto and no provision thereof shall be
changed or modified, nor shall this Agreement be discharged in whole or in part,
except by an agreement in writing, signed by the party against whom the change,
modification or discharge is claimed or sought to be enforced; nor shall any
waiver of any of the conditions or provisions of this Agreement be effective and
binding unless such waiver shall be in writing and signed by the party against
whom the waiver is asserted, and no waiver of any provision of this Agreement
shall be deemed to be a waiver of any preceding or succeeding breach of the same
or of any other provision.

N. Notices. All notices, demands, requests or other communications which may be
or are required to be given or made by ABC or you pursuant to this Agreement
(except for our Program offers and your notices of acceptance or rejection, if
required, of such offers and any other Program information or Program
administration communications) shall be delivered (postage or fee prepaid) by
first-class mail, express mail, express delivery service or by facsimile
transmission addressed as follows:

 

  1. If to you:

Frederick J. Ryan, Jr.

President, Chief Operating Officer & Vice Chairman

Allbritton Communications Company

1000 Wilson Boulevard, Suite 2700

Arlington, VA 22209

Phone: (703) 647-8712            Fax: (703) 647-8722

with a copy (which shall not constitute notice) to:

Jerald Fritz, Esq.

Senior Vice President, Legal and Strategic Affairs

Allbritton Communications Company

1000 Wilson Boulevard, Suite 2700

Arlington, VA 22209



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

16

 

Phone: 703-647-8747               Fax: 703-647-8740

 

  2. If to ABC:

John Rouse

Senior Vice President

Affiliate Relations

ABC Television Network

500 South Buena Vista St.

Burbank, CA 91521-4408

Phone: 818-460-7550              Fax: 818-460-5132

with a copy (which shall not constitute notice) to:

Glen Smith, Esq.

Vice President

ABC, Inc.

Law & Regulation Department

500 South Buena Vista Street

Burbank, CA 91521-4487

Phone: 818-460-6304              Fax: 818-843-1655

or to such other person, address or facsimile number as you or ABC may designate
by written notice. Any notice under this Agreement shall be deemed duly
received: (i) on the first business day following the date such notice was
deposited with express mail or an express delivery service; (ii) on the third
business day following the date of mailing whether or not accepted by the
addressee; or (iii) at the time of facsimile transmission with a confirmation of
receipt, as the case may be.

O. Choice of Law. Except for such matters as may be governed by the
Communications Act of 1934, as amended, and FCC regulations and rulings, this
Agreement and all questions relating to its validity, interpretation,
performance, and enforcement (including, without limitation, provisions
concerning limitations of action), shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflict-of-laws thereof. For the purposes of any suit, action or
proceeding involving this Agreement or its performance, and unless such matter
is subject to the primary jurisdiction of the FCC, each party hereby submits to
the jurisdiction of all Federal and State courts sitting in the County of New
York and agree that such courts shall have exclusive jurisdiction over any suit,
action or proceeding involving this Agreement or its performance.

P. Right to Terminate; Termination Effect. If you fail to make timely payments,
attempt to assign your rights under this Agreement in violation of Section V.H,
or otherwise violate the terms of this Agreement and/or any amendments, we will
give you thirty (30) days of written notice and opportunity to cure the default.
If the default is not cured within that period, we have the right to terminate
this Agreement on ten (10) days notice. This notice and cure period



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

17

 

will apply unless a different notice or cure period is applicable under a
specific provision of this Agreement. Upon termination of this Agreement, the
consent theretofore granted to broadcast our Network Programs or use ABC logos,
trademarks or trade names shall be deemed immediately withdrawn and you shall
have no further rights of any nature whatsoever in such Programs, logos,
trademarks or trade names.

Q. Indemnification.

 

  1. You and Station agree to indemnify and hold Network and its parent
corporation, subsidiaries, and affiliates (excluding non-owned broadcast
affiliates) and their respective officers, directors, agents and employees,
successors and assigns harmless from and against any and all third-party claims
made against us and all damages, liabilities, costs and expenses incurred as a
result of such claims, including reasonable attorneys’ fees, arising out of
(a) the broadcast by Network of any material supplied by you to Network in
accordance with this Agreement, (b) Station’s broadcast of any material not
provided by Network to you in accordance with this Agreement, and/or (c) any
actual or alleged breach by you or Station of any of your or Station’s
representations, warranties, agreements, covenants or obligations herein.

 

  2. We agree to indemnify and hold you harmless from and against any and all
third-party claims made against you and all damages, liabilities, costs and
expenses incurred as a result of such claims, including reasonable attorney’s
fees, arising out of (a) the broadcast by you of any material provided by
Network to you in accordance with this Agreement, and/or (b) any actual or
alleged breach by us of any of our representations, warranties, agreements,
covenants or obligations herein.

 

  3. It is understood that the foregoing indemnities shall apply only with
respect to materials that are broadcast without change from the form and content
in which such materials were originally provided and in strict conformance to
any instructions or limitations given by the party providing the material. A
party seeking indemnification (“Indemnitee”) shall give the indemnifying party
(“Indemnitor”) prompt written notice of any claim or litigation to which its
indemnity applies. The Indemnitor shall promptly assume the defense of any claim
or litigation to which its indemnity applies, and the Indemnitee shall cooperate
fully with the Indemnitor in such defense, as necessary, provided, however, that
the Indemnitee shall not be precluded from retaining separate counsel, at its
own expense, to participate in the defense of any such claim or litigation.
Without limiting the foregoing, if the Indemnitor fails or refuses to assume the
defense of any claim, action, or cause of action to which its indemnity applies
(whether or not a suit has been formally brought), it shall be responsible for
payment of any settlement of any such claim, action or cause of action reached
by the Indemnitee, as well as the costs and expenses (including reasonable
attorneys’ fees) incurred by the Indemnitee in defending such claim, action or
cause of action and/or in reaching such settlement. The provisions of this
paragraph V.Q shall survive the expiration or earlier termination of this
Agreement.



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

18

 

R. Mutual Representation, Warranties and Covenants. Each of the parties
represents, warrants and covenants to the other that: (1) it has the right, and
will continue to have the right during the Term, to enter into and fully perform
this Agreement; (2) it has not and will not during the Term enter into an
agreement or arrangement which limits or restricts the full performance of its
obligations hereunder and (3) it is and will remain in material compliance with
all applicable federal, state and local laws, rules and regulations (including
but not limited to the Communications Act of 1934, as amended) and the rules and
regulations of the Federal Communications Commission that relate to that party’s
performance and obligations under this Agreement.

S. No Joint Venture. Nothing in this Agreement shall create any partnership,
association, joint venture, fiduciary or agency relationship between Network and
you or Station.

T. Headings. The headings herein are for convenience purposes only and shall not
create or modify the meanings of any term or provision of this Agreement.

If, after examination, you find that the arrangement herein proposed is
satisfactory to you, please indicate your acceptance by signing the copy of this
Agreement enclosed for that purpose and returning such executed copy to us.

 

Very sincerely yours, AMERICAN BROADCASTING COMPANIES, INC.

By: /s/ John L. Rouse

Accepted this 14th day of September, 2012

 

Licensee: WSET-TV/WSET, Incorporated By:  

/s/ Frederick J. Ryan, Jr.

Name:  

Frederick J. Ryan, Jr.

Title:  

President



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

19

 

SCHEDULE A

I. LICENSE FEES. In return for the license of Network Programming to Station and
the other rights granted to Station by ABC, Station shall pay a license fee with
two components.

A. Annual Fees. The first component is a fixed Annual Fee according to the
License Fee Schedule below (the “Annual Fee”). The Annual Fee is payable in
monthly installments on the first business day of each month throughout the Term
and is equal to one-twelfth of the amount set forth in the Schedule below for
the year of the Term in which such month occurs.

LICENSE FEE SCHEDULE

 

Effective Dates

   Annual Fee  

Year 1 1/1/13 – 12/31/13

   $ ***   

Year 2 1/1/14 – 12/31/14

   $ ***   

Year 3 1/1/15 – 12/31/15

   $ ***   

Year 4 1/1/16 – 12/31/16

   $ ***   

Year 5 1/1/17 – 12/31/17

   $ ***   

B. Retrans Value. The second component is payable by Station annually, and shall
equal the excess, if any, by which the amount of the Retrans Value (as defined
below) attributable to Station with respect to each calendar year throughout the
Term exceeds the Annual Fee paid by Station to ABC during such calendar year.
Station will pay such excess, if any, to ABC within thirty (30) days of the end
of each such calendar year, and such payment shall be accompanied by a written,
signed certification by your chief financial officer in a form acceptable to ABC
setting forth the documentation and calculation of such Retrans Value.

1. Calculation.

 

  a. “Retrans Value” as to a given MVPD is defined as *** percent (***%)*** of
both: (i) subscriber fees and (ii) any other measurable form of consideration,
other than subscriber fees, attributable to Station from the MVPD (defined for
purposes of this Schedule as including any entities related to, controlled by or
under the common control with the MVPD) in exchange for the grant of
retransmission consent of its Primary Channel 13.1 to the extent it includes the
Network Television Programs.

 

  b.

For clarity, Retrans Value includes, but is not limited to consideration paid or
provided for: 1) guaranteed advertising buys (net of commissions) from MVPDs but
only to the extent that such buys exceed the fair market value of the
advertising provided by the Station in exchange for such buys and were provided
in direct exchange for the grant to the MVPD of retransmission consent of the
Station’s Primary Channel 13.1 that broadcasts ABC Network Programs; 2)
fast-forward-disabled local programming on DVRs; 3) VOD rights to the Station’s
local programming; and 4) consideration paid by the MVPD for carriage of



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

20

 

  Station’s multicast digital channels or any pay channels owned or controlled
by any affiliated entity of Station; provided, however, consideration paid or
provided under 2), 3), and 4) shall be included in Retrans Value only to the
extent that it (i) exceeds the fair market value of such rights and (ii) is paid
or provided to Allbritton or to Station in direct exchange for grant to the MVPD
of retransmission consent of the Station’s Primary Channel 13.1 that broadcasts
ABC Network Programs. Advertising revenue from VOD platform(s), multicast
channel(s), pay channel(s), or any other platform (except for advertising on
behalf of the MVPD that is subject to subparagraph 1) directly above) shall not
be considered to be “consideration” as that term is used herein. ***

 

  c. In no event will Station’s Retrans Value with respect to any MVPD be less
than: (1) the amount Station, or any related company, announces publicly or in
any public filing as the amount of such Retrans Value it will receive from such
MVPD as consideration for its retransmission consent; or (2) the Clearinghouse
Rate (as defined in Section II below) for that MVPD, in the event that Station
has opted-out of entering into an agreement with such MVPD for that rate, as set
forth in Section II, below. Retrans Value from any MVPD shall be fairly
allocated to Station from among affiliated stations if such Value was negotiated
with such MVPD at a station-group level or in conjunction with other stations
that are not owned by Allbritton. Notwithstanding anything herein to the
contrary, the provisions of clause (2) of this subparagraph c shall apply with
respect to a particular MVPD only if that MVPD has offered to pay the
Clearinghouse Rate to the Station without any material and adverse conditions
(other than conditions to which the Station is already subject) attached to such
MVPD’s offer to retransmit the Primary Channel of the Station in its respective
DMA.

 

  d. Any commissions, reasonable attorneys’ fees or agency fees incurred and
paid by Allbritton in connection with the negotiations and execution of
Station’s retransmission consent agreement(s) may be deducted from the
calculation of Retrans Value for the year incurred but only to the extent that
Allbritton can document payment and to only the extent such fees and commissions
do not exceed *** percent (***%) of all forms of consideration.

 

  e. For purposes of calculating and administering Retrans Value payments in
excess of the Annual Fee, the Retrans Value of all Allbritton-related ABC
affiliated stations shall be aggregated and a single payment shall be made to
ABC in the event total Retrans Value of all the stations exceeds the combined
Annual Fee of those stations.

2. Escalation. In the event that ABC has reasonable and good faith grounds to
dispute the Retrans Value set forth in the certification described above, senior
executives of each of the parties shall commence good faith negotiations to
resolve the dispute. If these negotiations do not resolve the dispute within
thirty (30) days, then ABC may initiate the mediation process set forth in
Section IV, below.

3. Fee Reduction. In the event that ABC vacates one or more of the Network time
periods that comprise Station’s live in-pattern clearance requirement, and
returns that time period to Station for replacement programming (as such
replacement programming is



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

21

 

determined by Station), then the Annual Fee shall be proportionately reduced in
accordance with the formula stated below commencing with the month that follows
the return of the time period to Station. For dayparts represented in the below
schedule that are expressed in whole hours, the reduction will be calculated on
a pro rata basis for any schedule reductions that are less than a full hour of
programming.

Annual Fee Reduction Percentage(Pro-Rata Contractual Year)

Per Time Period

 

     Hour      Sun     Mon-Thur     Fri     Sat  

Primetime(1)

     1.0         3.25 %      3.25 %      2.50 %      2.00 % 

GMA

     1.0         0.50 %      1.20 %      1.20 %      0.50 % 

World News

     0.5         0.40 %      0.50 %      0.50 %      0.40 % 

Nightline

     0.5         0.00 %      0.75 %      0.75 %      0.00 % 

Daytime (2)

     1.0         0.00 %      0.50 %      0.50 %      0.00 % 

This Week

     1.0         0.25 %      0.00 %      0.00 %      0.00 % 

JKL

     1.0         0.00 %      0.80 %      0.80 %      0.00 % 

 

(1)

All of the references to specific Programming in the daypart column represent
the time periods that such Programming currently fills. For example, if an
individual Program is moved to a different Network time period, and its current
time period were vacated, then Station would be entitled to the fee reduction
set forth in the table above. If, however, the Program were to be moved to a
different Network time period and ABC were to provide replacement Programming
for the program’s former time period, Station would not be entitled to the above
fee reduction.

(2) 

Daytime includes the current 3-Hour Network time period.

4. Right to Audit/Audit Fees. Once per calendar year during the Term and for one
(1) year thereafter, upon reasonable advance written notice, Network and/or its
authorized representatives shall have the right to audit, during normal business
hours, the books and records of Station (or Station’s parent and related
companies) as such pertains to the calculation of Retrans Value or other
financial issues directly related to the retransmission of the Station’s
signals. Neither Network’s acceptance of any information or payment nor
Network’s inspection or audit of Station’s records or accounts will prevent
Network from later disputing the accuracy or completeness of any payment made or
information supplied by Station. Network shall pay all the costs related to such
audit; however, in the event any such audit reveals underpayment of Retrans
Value (which is not otherwise due to bona fide dispute between Station and
Network and such bona fide dispute is not resolved in Network’s favor) in excess
of five percent (5%) of the total Retrans Value reported for the period being so
audited, Station shall pay, at Network’s option, all of the reasonable costs of
the audit. ABC agrees to enter into customary industry non-disclosure and
confidentiality agreements as a condition precedent to conducting any such
audit. Notwithstanding anything herein to the contrary, the Network’s right to
inspect any records or documents relating to Retrans Value shall be subject to
and conditioned upon any confidentiality provisions in any retransmission
consent or other agreements with MPVDs.

II. RETRANSMISSION CONSENT AUTHORIZATION AND CLEARINGHOUSE RATE. We acknowledge
that, pursuant to Section 325(b) of the Communications Act of 1934 and Part 76
of FCC regulations, as amended, Station may from time to time grant its consent,
to cable systems and other MVPD’s to the Station’s signal, which signal includes
the ABC Network



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

22

 

Programming as broadcast on Station’s Primary Channel, provided that (i) Station
will not grant retransmission consent to any cable system or MVPD located
outside the Station’s DMA (except for communities outside the Station’s DMA in
which the Station has been found to be “significantly viewed” as determined by
the FCC) and (ii) Station will not consent to the retransmission of Station’s
signal by any MVPD that provides such signal to any home satellite dish user or
television household, unless such user or household is located within the
Station’s DMA or is an “unserved household” as defined in Section 119(d) of
Title 17 of the United States Code, or any successor provision thereto. In the
event of a change in FCC regulations or laws governing retransmission consent,
ABC may limit the exercise of Station’s signal carriage rights based on such
change with respect to the Network Programs. During the Term, ABC may notify
Station that ABC has negotiated a monthly subscriber fee (or other
Retransmission Value) to be paid by a given MVPD (with respect to each MVPD, its
“Clearinghouse Rate”) in exchange for the grant of retransmission consent by ABC
affiliates. Within the time period specified in ABC’s notice, Station shall
notify ABC in writing of its election as to whether to enter into an agreement
with such MVPD for the Clearinghouse Rate. If Station elects not to enter into
an agreement for the Clearinghouse Rate with such MVPD, then Station shall be
free to grant retransmission consent to such MVPD on any such terms and
conditions as Station may negotiate (subject to the limitations set forth in
this paragraph and payment of the Annual Fee or Retrans Value as described
above). Also, if in negotiating any accepted Clearinghouse Rate, ABC arranges
for the MVPD to pay to ABC directly its fifty percent (50%) share of such
Clearinghouse Rate, then ABC and Station will equitably adjust downward the
amount of the Annual Fee payable by Station.

III. PAYMENT. You and Station will pay to us all sums specified herein without
any deductions, counter-claims or any other forms of credits or offsets that you
or Station may have or claim to have against us. Time is of the essence in the
performance by you and Station of your obligations for payment
hereunder. Payments will be deemed made when received by us. Any payment made
more than thirty (30) days after the due date therefore shall bear interest at
the rate of one and one-half percent (1.5%) over the prime interest rate charged
from time to time by Bank of America, computed from the original due date until
paid; provided, however, that if the rate is in excess of the maximum permitted
by law, in the jurisdiction where such debt accrues, then the rate shall be the
maximum permitted by law. Acceptance of any payment by us after its due date
shall not constitute a waiver by us of any of our rights hereunder. We may also,
at our sole option, declare you and Station to be in material breach of this
Affiliation Agreement for non-payment at any time after thirty (30) days
following written notice.

IV. MEDIATION OF DISPUTES. Except as provided herein, no civil action with
respect to any dispute, claim or controversy arising out of or relating to the
calculation or payment of the Retrans Value may be commenced until the matter
has been submitted by ABC or Station to JAMS for mediation in New York, New
York. ABC may commence mediation by providing to JAMS and the Station a written
request for mediation, setting forth the subject of the dispute and the relief
requested. The parties will cooperate with JAMS and with one another in
selecting a mediator from JAMS panel of neutrals, and in scheduling the
mediation proceedings. The parties covenant that they will participate in the
mediation in good faith, and that they will share equally in its costs. All
offers, promises, conduct and statements, whether oral or written, made in the
course of the mediation by any of the parties, their agents, employees, experts
and attorneys, and by the mediator and any JAMS employees, are confidential,
privileged and inadmissible for any purpose, including impeachment, in any
litigation or other proceeding involving the parties, provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation. Either party may
seek equitable relief prior to the mediation to preserve the status quo pending
the



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

23

 

completion of that process. Except for such an action to obtain equitable
relief, neither party may commence a civil action with respect to the matters
submitted to mediation until after the completion of the initial mediation
session, or forty-five (45) days after the date of filing the written request
for mediation, whichever occurs first. Mediation may continue after the
commencement of a civil action, if the parties so desire. The provisions of this
Clause may be enforced by any Court of competent jurisdiction, and the party
seeking enforcement shall be entitled to an award of all costs, fees and
expenses, including attorneys’ fees, to be paid by the party against whom
enforcement is ordered. This paragraph IV shall not apply to any other topic or
issue governed by the Affiliation Agreement.



--------------------------------------------------------------------------------

WSET-TV/DT Lynchburg, VA

 

24

 

SCHEDULE B

LOCAL PREEMPTIONS

 

WSET – *** half-hours annually

   ***    *** ***    *** ***    ***



--------------------------------------------------------------------------------

ALLBRITTON COMMUNICATIONS COMPANY

Schedule of Substantially Identical Affiliation Agreements

Primary Television Affiliation Agreement between American Broadcasting
Companies, Inc. dated as of September 14, 2012 and the following entities:

Allbritton Communications Company (WJLA)

Harrisburg Television, Inc. (WHTM)

TV Alabama, Inc. (WCFT/WJSU/WBMA)

KATV, LLC (KATV)

KTUL, LLC (KTUL)



--------------------------------------------------------------------------------

LOGO [g410468ex10_logo.jpg]

John L. Rouse

Senior Vice President

Affiliate Relations

September 13, 2012

Mr. Frederick J. Ryan Jr.

President and Chief Operating Officer

Allbritton Communications Company

1000 Wilson Boulevard, Suite 2700

Arlington, VA 22209

Dear Fred:

The following shall constitute modifications to the Primary Television
Affiliation Agreements (“Agreements”) of even date herewith between American
Broadcasting Companies, Inc. (“ABC”) and the Affiliates of Allbritton
Communications Company listed below (together “Allbritton”). To the extent that
any provision of this letter shall conflict with the provisions of the
Agreements, the provisions of this letter shall prevail. All other provisions of
the Agreements will remain in effect without modification.

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

To the extent that these commitments are acceptable to you, please sign below
where indicated.

Sincerely,

 

/s/ John L. Rouse John Rouse ACCEPTED AND AGREED: Allbritton Communications
Company (WJLA); Harrisburg Television, Inc. (WHTM);

 

1



--------------------------------------------------------------------------------

WSET, Incorporated (WSET); Charleston Television, LLC (WCIV); TV Alabama, Inc.
(WCFT/WJSU); KATV, LLC (KATV); KTUL, LLC (KTUL)

/s/ Frederick J. Ryan, Jr.

Frederick J. Ryan, Jr. President and Chief Operating Officer

 

2